ACCEPTED
                                                                                             01-14-00748-CR
                                                                                    FIRST COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        4/17/2015 9:30:15 AM
                                                                                         CHRISTOPHER PRINE
                                                                                                      CLERK

                                  No. 01-14-00748-CR

                                          In the                            FILED IN
                                    Court of Appeals                 1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                         For the                     4/17/2015 9:30:15 AM
                             First Judicial District of Texas        CHRISTOPHER A. PRINE
                                       At Houston                            Clerk


                              

                                     No. 1315689
                             In the 183rd District Court of
                                  Harris County, Texas

                              

                                 JAMES LEE SKINNER
                                      Appellant
                                         v.
                                 THE STATE OF TEXAS
                                       Appellee

                              

                 STATE’S MOTION FOR EXTENSION OF TIME
                    IN WHICH TO FILE APPELLATE BRIEF

                              

TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.1(a)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in this case, and, in support thereof,

presents the following:
1. In the 183rd District Court of Harris County, Texas, in State v. James Lee

   Skinner, Cause Numbers 1315689, appellant was charged with possession of

   methamphetamine, between 4 and 400 grams, with intent to deliver.

2. The court sentenced appellant to 10 years deferred adjudication.

3. The State’s brief is due on April 17, 2015.

5. An extension of time in which to file the State’s brief is requested until May 18,

   2015.

6. No previous extension has been requested by the State.

7. The facts relied upon to explain the need for this extension are:

   a) The undersigned attorney was assigned this case on April 13, 2015.

   b) The undersigned attorney recently finished writing the State’s briefs in the

      following case:

      (1) Cause Number 14-14-00473-CR, Jimmy Earl Van-Cleave, Appellant v. The

           State of Texas, Appellee, which involves three points of error and three

           volumes of the reporter’s record and that was filed on April 3, 2015;

      (2) and Cause Number 14-14-00910-CR, Ex parte Erik Montes de Oca-Orozco,

           which involved two points of error and one volume of the reporter’s

           record and that was filed on April 15, 2015.

   c) The undersigned attorney was also recently preparing for oral argument in

      Cause Number 01-13-00931-CR, Melissa Dromgoole, Appellant v. The State of

      Texas, Appellee, that was held on April 8, 2015.
       d) The undersigned attorney is also currently engaged in the preparation of the

          State’s Brief in the following appellate cause numbers:

          (1) Cause Number 14-14-00874-CR, Charles Roberts, Appellant v. The State of

              Texas, Appellee, which involves three points of error and seven volumes

              of the reporter’s record; and

          (2) Cause Number 01-14-00900-CR, Felicity Burris, Appellant v. The State of

              Texas, Appellee, which involves one points of error and one volume of

              the reporter’s record.

WHEREFORE, the State prays that this Court will grant an extension of time until

May 18, 2015 in which to file the State’s brief in this case.

                                                        Respectfully submitted,

                                                        /s/                         Carly Dessauer
                                                        ________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                        CARLY DESSAUER
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        State Bar No. 24069083
                                                        dessauer_carly@dao.hctx.net
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument will be served to

appellant’s attorney on April 17, 2015 through TexFile:


Norman J. Silverman
Attorney at Law
917 Franklin, 4th Floor
Houston, Texas 77002
lawyernorm@msn.com
                                                     /s/                          Carly Dessauer
                                                     ________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                     CARLY DESSAUER
                                                     Assistant District Attorney
                                                     Harris County, Texas
                                                     1201 Franklin, Suite 600
                                                     Houston, Texas 77002
                                                     (713) 755-5826
                                                     State Bar No. 24069083
                                                     dessauer_carly@dao.hctx.net
                                                     curry_alan@dao.hctx.net
Date: April 17, 2015